DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7, 10, and 23-24 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference 40 shown in Figure 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 7, and 23-24 objected to because of the following informalities:
Claim 1, lines 4 and 5, “said first and second enlarged ends” should read “said first and said second enlarged ends”
Claim 2, line 2, “the first and second enlarged ends” should read “the first and the second enlarged ends”
Claim 3, line 2, “said first and second enlarged ends” should read “said first and said second enlarged ends”
Claim 7, lines 2-3, “the first and second enlarged ends” should read “the first and the second enlarged ends”
Claim 23, lines 4 and 5, “said first and second enlarged ends” should read “said first and said second enlarged ends”
Claim 24, lines 4 and 5, “said first and second enlarged ends” should read “said first and said second enlarged ends”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 7, 10, and 23-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1, the use of the term “enlarged” modifying the ends is unclear since it implies a relative size, but lacks a size comparison with any other claimed component. This rejection is similarly applied to claims 23 & 24.
Regarding claim 7, it is not clear how the “noise making device” or squeaker works in view of the specification in paragraphs [0013] and [0042]. For instance, paragraph [0013] states that “the squeaker is therefore completely sealed within the interior of the pet toy”. It is not clear how the squeaker forces air in and out within the chamber to make a noise if the squeaker is completely sealed within the pet toy.  
	Claims 2-4 & 10 depending on one or more of the rejected claims above are rejected the same. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsengas (US 8113150 B1).

    PNG
    media_image1.png
    671
    887
    media_image1.png
    Greyscale

Annotated Fig. 1 of Tsengas. 
Regarding claim 23, Tsengas discloses a pet toy (pet toy 10, fig. 1) comprising: 
a first enlarged end having no openings (upper enlarged end of spherical body 12 having no openings, see annotated fig. 1 above); 
a second enlarged end having no openings (lower enlarged end of spherical body 12 having no openings, annotated fig. 1); 
a curved neck (ring 14 both curves around the outside of the pet toy 10 and forms multiple turns, as illustrated in annotated fig. 1 (dotted lines) and the accompanying description found in col. 2, lines 50-54; 14 including ribs 16 and 18 forming an interstitial space 20 between) interconnecting said first and second enlarged ends (14 connects the upper and lower enlarged end of spherical body 12, fig. 1), said curved neck defining an endless peripheral channel (interstitial space 20 is a continuous space around a circumference of ring 14, col. 2, lines 57-72) that separates said first and second enlarged ends; 
a first overhanging lip (upper rib 16) formed at a first end of said curved neck (col. 2, lines 54-55); 
a second overhanging lip (lower rib 18) formed at a second opposite end of said curved neck (col. 2, lines 55-57); 
wherein said first and second overhanging lips are formed along an entire perimeter of said endless peripheral channel (col. 2, lines 54-59 teaching upper rib 16 and lower rib 18 formed along a single, continuous rib circumscribing the ring 14 and interstitial space 20 formed between ribs 16 and 18); and 
wherein said pet toy is substantially symmetrical about an axis extending along said curved neck (pet toy 10 is substantially symmetrical about an axis extending along ring 14, fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsengas.
Regarding claim 1, Tsengas teaches a pet toy (pet toy 10, Fig. 1) comprising: 
a first enlarged end having no openings (upper enlarged end of spherical body 12 having no openings, see annotated fig. 1 above); 
a second enlarged end having no openings (lower enlarged end of spherical body 12 having no openings, annotated fig. 1 above); 
a curved neck (ring 14 both curves around the outside of the pet toy 10 and forms multiple turns, as illustrated in Figure 1 (dotted lines) and the accompanying description found in col. 2, lines 50-54; 14 including ribs 16 and 18 forming an interstitial space 20 between) interconnecting said first and second enlarged ends (14 connects the upper and lower enlarged end of spherical body 12, fig. 1), said curved neck defining an endless peripheral channel (interstitial space 20 is a continuous space around a circumference of ring 14, col. 2, lines 57-72) that separates said first and second enlarged ends, said curved neck having a first overhanging lip (upper rib 16) formed at a first end of said curved neck (col. 2, lines 54-55) and a second overhanging lip (lower rib 18) formed at a second opposite end of said curved neck (col. 2, lines 55-57); 
wherein said first and second overhanging lips are formed along an entire perimeter of said endless peripheral channel (col. 2, lines 54-59 teaching upper rib 16 and lower rib 18 formed along a single, continuous rib circumscribing the ring 14 and interstitial space 20 formed between ribs 16 and 18); and 
wherein said pet toy is substantially symmetrical about an axis extending along said curved neck (pet toy 10 is substantially symmetrical about an axis extending along ring 14, fig. 1).  
The embodiment of fig. 1 of Tsengas does not explicitly teach wherein a cross-sectional shape of said endless peripheral channel has an arc with an angle measure of greater than about 180°; and both said first and second overhanging lips being defined by a distance D4 that is a distance between an outermost edge of a ledge of a corresponding overhanging lip of said first and second overhanging lips and a most upper or lower edge of said peripheral channel.
Another embodiment shown in fig. 2 of Tsengas teaches a pet toy (10, fig. 2) comprising wherein a cross-sectional shape of an endless peripheral channel has an arc with an angle measure of greater than about 180° (annotated fig. 2 of Tsengas below shows an endless peripheral channel has an arc with an angle measure of greater than about 180°); and both first and second overhanging lips being defined by a distance D4 that is a distance between an outermost edge of a ledge of a corresponding overhanging lip of said first and second overhanging lips and a most upper or lower edge of said peripheral channel (annotated fig. 2 of Tsengas shows D4 corresponding to the first overhanging lip for clarity, but both the first and the second overhanging lips are defined by a distance D4 that is a distance between an outermost edge of a ledge of a corresponding overhanging lip and a most upper/lower edge of said peripheral channel). 


    PNG
    media_image2.png
    354
    767
    media_image2.png
    Greyscale
Annotated Fig. 2 of Tsengas.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-sectional shape of said endless peripheral channel of Fig. 1 of Tsengas to have an arc with an angle measure of greater than about 180° as taught the second embodiment, Fig. 2 of Tsengas, in order to better hold a treat within the neck of the pet toy so that a pet may strengthen its head, neck, and jaw muscles, and teeth and gums as taught by Tsengas (col. 3, lines 13-23). And, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal arc angle measure is dependent on the object held within the neck of the pet toy, as desired by the user). In re Aller, 105 USPQ 233.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the both said first and second overhanging lips of Fig. 1 of Tsengas so that both said first and second overhanging lips being defined by a distance D4 that is a distance between an outermost edge of a ledge of a corresponding overhanging lip of said first and second overhanging lips and a most upper or lower edge of said peripheral channel as taught by the second embodiment, Fig. 2 of Tsengas, in order to better hold a treat within the neck of the pet toy so that a pet may strengthen its head, neck, and jaw muscles, and teeth and gums as taught by Tsengas (col. 3, lines 13-23). 
Regarding claim 2, Tsengas, as modified above, teaches the pet toy, as claimed in claim 1, and further teaches wherein: 
the first and second enlarged ends have semi-spherical shapes (upper and lower enlarged ends of spherical body 12 have semi-spherical shapes, fig. 1).  
Regarding claim 4, Tsengas, as modified above, teaches the pet toy, as claimed in claim 1, and further teaches wherein: Page 2 of 7Response to Final Office Action mailed on April 11, 2022 Serial No. 15/096,897 Attorney Docket No. 80005.00350 
said endless peripheral channel (interstitial space 20, embodiment of fig. 1) substantially bisects said pet toy (fig. 1 shows ring 14, which includes interstitial space 20, substantially bisecting pet toy 10).  
Regarding claim 10, Tsengas, as modified above, teaches the pet toy, as claimed in claim 1, and further teaches wherein: 
said endless peripheral channel (interstitial space 20, embodiment of fig. 1, as modified by the embodiment of fig. 2 above) has a cross-sectional shaped with an arc that is greater than a semi-circle (see annotated fig. 2 shown above).    

Regarding claim 24, Tsengas teaches a pet toy (pet toy 10) comprising: 
a first enlarged end (upper enlarged end of spherical body 12, fig. 1); 
a second enlarged end (lower enlarged end of spherical body 12, fig. 1); 
a curved neck (ring 14 both curves around the outside of the pet toy 10 and forms multiple turns, as illustrated in Figure 1 (dotted lines) and the accompanying description found in col. 2, lines 50-54; 14 including ribs 16 and 18 forming an interstitial space 20 between) interconnecting said first and second enlarged ends (14 connects the upper and lower enlarged end of spherical body 12, fig. 1), said curved neck defining an endless peripheral channel (interstitial space 20 is a continuous space around a circumference of ring 14, col. 2, lines 57-72) that separates said first and second enlarged ends, said curved neck having a first overhanging lip (upper rib 16) formed at a first end of said curved neck (col. 2, lines 54-55) and a second overhanging lip (lower rib 18) formed at a second opposite end of said curved neck (col. 2, lines 55-57), said endless peripheral channel substantially bisecting said pet toy (fig 1 shows ring 14, which includes interstitial space 20, substantially bisecting pet toy 10); 
wherein said first and second overhanging lips are formed along an entire perimeter of said endless peripheral channel (col. 2, lines 54-59 teaching upper rib 16 and lower rib 18 formed along a single, continuous rib circumscribing the ring 14 and interstitial space 20 formed between ribs 16 and 18); and 
wherein said pet toy is substantially symmetrical about an axis extending along said curved neck (pet toy 10 is substantially symmetrical about an axis extending along ring 14, fig. 1).
Fig. 1 of Tsengas does not explicitly teach wherein a cross-sectional shape of said endless peripheral channel has an arc with an angle measure of greater than about 180°.
Another embodiment shown in fig. 2 of Tsengas teaches a pet toy (10, fig. 2) wherein a cross-sectional shape of an endless peripheral channel has an arc with an angle measure of greater than about 180° (annotated fig. 2 of Tsengas shows an endless peripheral channel has an arc with an angle measure of greater than about 180°);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-sectional shape of said endless peripheral channel of Fig. 1 of Tsengas to have an arc with an angle measure of greater than about 180° as taught by the second embodiment of Tsengas, in order to better encase a treat within the neck of the pet toy so that a pet may strengthen its head, neck, and jaw muscles, and teeth and gums as taught by Tsengas (col. 3, lines 13-23). And, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (the optimal arc angle measure is dependent on the object held within the neck of the pet toy, as desired by the user). In re Aller, 105 USPQ 233.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsengas as applied to claims 1-2, 4, 10, and 24 above, and further in view of Markham (US 20090038560 A1).
Regarding claim 3, Tsengas teaches the pet toy, as claimed in claim 1, and further teaches wherein: 
at least one of said first and second enlarged ends includes a plurality of protrusions formed on an outer surface thereof (fig. 1 shows upper and lower enlarged ends of spherical body 12 with a plurality of protrusions), but does not explicitly teach grooves formed on an outer surface thereof. 
Markham teaches a pet toy (100, Fig. 17) wherein at least one of a first and a second enlarged ends includes a plurality of grooves (gaps between respective pairs of protrusions 14) formed on an outer surface thereof (fig. 17 at least shows multiple enlarged ends 102, 104 with a plurality of grooves formed on an outer surface between protrusions 14, [0051]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of said first and second enlarged ends of Tsengas to include a plurality of grooves formed on an outer surface thereof as taught by Markham, in order to assist in dental cleaning and to hold treats to further entice an animal to play with the pet toy as taught by Markham (paragraphs [0008] and [0014]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsengas as applied to claims 1-2, 4, 10, and 24 above, and further in view of Willinger (US 7833079 B2).
Regarding claim 7, Tsengas teaches the pet toy, as claimed in claim 1, further teaches further comprising: a noise making device (audible stimulus, col. 1, lines 30-34), but does not explicitly teach:
a housing secured to an interior surface within a chamber of one of the first and second enlarged ends; and 
a noise making device secured in said housing.    
	Willinger teaches a pet toy (Fig. 8A) comprising:
a housing (housing including 714a, 715a, 716a, and 709a formed in an interior surface of the ball 700a, fig. 8A) secured to an interior surface within a chamber (cavity 730a within an end, fig. 8A); and a noise making device (squeaker 704) secured in said housing (fig. 8A shows squeaker 704 secured in the housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a noise making device secured in a housing as taught by Willinger, within the interior of one of the enlarged ends of the pet toy of Tsengas in order to resist unintended removal of the noise making device. 

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-4, 7, 10, and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643   

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643